STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     July 19, 2018
               Plaintiff-Appellee,

v                                                                    No. 337577
                                                                     Kent Circuit Court
RICHARD CONRAD MORGAN,                                               LC No. 16-010418-FH

               Defendant-Appellant.


Before: HOEKSTRA, P.J., and MURPHY and MARKEY, JJ.

PER CURIAM.

      Defendant appeals by right his conviction for second-degree home invasion in violation
of MCL 750.110a(3). We affirm.

       Defendant argues on appeal that there was insufficient evidence to convict him of
second-degree home invasion. 1 We disagree.

        A challenge to the sufficiency of the evidence is reviewed de novo. People v Lueth, 253
Mich. App. 670, 680; 660 NW2d 322 (2002). To sustain a conviction, due process requires that
there be sufficient evidence to justify a rational trier of fact in finding guilt beyond a reasonable
doubt. People v Wolfe, 440 Mich. 508, 513-514; 489 NW2d 748 (1992), amended 441 Mich.
1201 (1992). This Court reviews challenges to the sufficiency of the evidence by viewing the
evidence in the light most favorable to the prosecution to determine whether a rational trier of
fact could find that the essential elements of the crime were proven beyond a reasonable doubt.
Id. at 515. In applying this standard, this Court must resolve all conflicts in the evidence in favor
of the prosecution. People v Kanaan, 278 Mich. App. 594, 619; 751 NW2d 57 (2008). A
defendant’s intent can be established through minimal circumstantial evidence and can be
inferred from all of the evidence presented. Id. at 622. Questions of intent and the honesty of
belief involve weighing the evidence and assessing the credibility of the witnesses, which is a


1
  Defendant also argues that there was insufficient evidence to convict him of the crime of
assaulting, resisting, or obstructing a police officer in violation of MCL 750.81d(1). But the trial
court declared a mistrial on that charge because the jury was unable to reach a decision on it, and
the prosecution dismissed the charge. Accordingly, we decline to address the issue.


                                                -1-
task for the jury. People v Cain, 238 Mich. App. 95, 119; 605 NW2d 28 (1999). This Court will
not interfere with the jury’s assessment of the weight of the evidence or the credibility of
witnesses. Wolfe, 440 Mich. at 514-515.

               A person who breaks and enters a dwelling with intent to commit a felony,
       larceny, or assault in the dwelling, a person who enters a dwelling without
       permission with intent to commit a felony, larceny, or assault in the dwelling, or a
       person who breaks and enters a dwelling or enters a dwelling without permission
       and, at any time while he or she is entering, present in, or exiting the dwelling,
       commits a felony, larceny, or assault is guilty of home invasion in the second
       degree. [MCL 750.110a(3).]


       Larceny is committed by the wrongful taking of property from one who rightfully
possesses it. People v March, 499 Mich. 389, 404; 886 NW2d 396 (2016). “[I]f a defendant had
a good-faith belief that [he] had a legal right to take the property at issue, then the defendant
cannot be convicted because the defendant did not intend to deprive another person of property.”
Cain, 238 Mich. App. at 119.

        First, defendant admitted that he gained entry to the victim’s apartment by breaking a
window and going through it. The victim testified that defendant did not have permission to be
in her apartment, and he did not have permission to break her window. Therefore, we conclude
that a rational jury could find beyond a reasonable doubt that defendant broke and entered a
dwelling without permission.

         Second, deputies of the Kent County Sheriff’s Department testified that defendant told
them that he entered the apartment with the intent to take $150 that the victim owed him. The
victim testified that she did not owe defendant any money, but she said that defendant knew she
kept cash in her bedroom drawers. Defendant testified that the only reason he was in the
apartment was to retrieve his keys and cellular telephone that he left there. The victim, however,
testified that she did not believe that any of defendant’s property was in her apartment. The jury
heard the conflicting testimony, and it chose to believe the deputies and the victim as evidenced
by its guilty verdict. When viewing the evidence in the light most favorable to the prosecution,
Wolfe, 440 Mich. at 515, and when drawing all reasonable inferences and making credibility
choices in support of the jury verdict, Kanaan, 278 Mich. App. at 619, we conclude that a rational
trier of fact could find that the essential elements of second-degree home invasion were proven
beyond a reasonable doubt.

       We affirm.

                                                            /s/ Joel P. Hoekstra
                                                            /s/ William B. Murphy
                                                            /s/ Jane E. Markey




                                               -2-